           Case 1:19-cv-11560-IT Document 19 Filed 12/30/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                 )
HAMZA HATIK,                                     )
         Plaintiff,                              )
                                                 )      Civil Action No.
               v.                                )      19-11560-IT
                                                 )
OFFICER KAISER, et al.,                          )
          Defendants.                            )
                                                 )
                                                 )

                                            ORDER

TALWANI, D.J.

       On December 13, 2019, the Court received a letter [#17] stating that plaintiff Hazma

Hatik has been removed from the United States and asking that a non-attorney serve as his power

of attorney. The letter is accompanied by a power of attorney [#17-1] executed by Hazma Hatik

authorizing Michael P. Melendez to act on his behalf.

       Although plaintiff has signed a power of attorney, a non-attorney cannot litigate on behalf

of another person. See 28 U.S.C. § 1654; Herrera–Venegas v. Sanchez–Rivera, 681 F.2d 41, 42

(1st Cir. 1982). “Although 28 U.S.C. § 1654 permits persons to proceed pro se, this provision

does not allow unlicensed lay people to represent other pro se litigants.” Cohen v. Attorney Gen.

of Massachusetts, No. CA 11-11500-NMG, 2011 WL 5008088, at *7 (D. Mass. Oct. 18, 2011)

(citing Feliciano v. DuBois, 846 F. Supp. 1033, 1039 (D. Mass. 1994); Eagle Assocs. v. Bank of

Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991)).

       Because the Court does not have Mr. Hatik’s address in Algeria, the clerk shall replace

the ICE detention address on the docket with Hazma Hatik, c/o Professor Michael P. Melendez,

Salem State University, School of Social Work, 352 Lafayette Street, Salem, MA 01970.
           Case 1:19-cv-11560-IT Document 19 Filed 12/30/19 Page 2 of 2



       Finally, Mr. Hatik may wish to seek permission to file electronically. If so, he is directed

to review the requirements that are set forth in the CM/ECF Administrative Procedures, Page 5.

The registration form is accessible at https://public.mad.uscourts.gov/ecfreg.html.

So ordered.
                                                      /s/ Indira Talwani
                                                     Indira Talwani
                                                     United States District Judge

Dated: December 30, 2019




                                                 2
